Title: To Thomas Jefferson from Albert Gallatin, 9 May 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     9th May 1805
                  
                  I enclose Mr. Sandford’s answer respecting a district judge. Van Wyke is certainly very young, not above 25; he is Gen. Van Cortland’s nephew and has the negative recommendation of being neither a Livingston nor a Clinton. The persons proposed are therefore—
                  Brokholst Livingston
                  George Clinton junr.
                  Tallmage—(Govr. Clinton’s son in law & would both in New York & in the State be preferred to George)
                  Van Wyke
                  I must repeat that I will not consider the revenue as very safe under B. Livingston. His decision, as a State judge, in the case of the Sandy hook beacons was very inimical, & at the time ascribed by some to E. Livingston’s removal.
                  If you continue of opinion that Swartwout shall be removed unless he pays, and you will be pleased to direct a commission in the name of Peter A. Schenk, the person recommended by DeWitt Clinton, to be sent to me, I will transmit it to Mr. Sanford, with instructions to give it, unless Mr. Swartwout shall make payment within a limited time—
                  I have received Latrobe’s plan of fire proof building, but cannot understand it fully without referring to the general sketch which he has sent you. I will do myself the pleasure to wait on you to morrow for that purpose; but I had expected that he would come & stay here a few days. Of Tatham’s fitness for any actual employment I cannot judge. He has certainly genius, but the appearance of something bordering on mental derangement. I may be mistaken & would like to know.
                  With great respect Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               